Citation Nr: 1308691	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  03-05 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for chronic right epididymitis. 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active duty service from May 1982 to May 1985. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a December 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board denied the claim in November 2006.  

The Veteran appealed the November 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Order, which granted an August 2008 Joint Motion for Partial Remand (Joint Remand), the Court vacated and remanded the claim.  In August 2009, the Board remanded the claim for additional development.  Jurisdiction over the appeal has been transferred to the RO in Waco, Texas.

The Veteran was represented by a private attorney when the matter was appealed and returned from the Court.  She withdrew her representation in August 2010.  In a letter dated in November 2010, the RO informed the Veteran that he no longer had representation through his private attorney, and that he could elect to choose a new representative.  He has yet to respond.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.








(CONTINUED NEXT PAGE)

REMAND

In August 2009, based on the August 2008 Joint Motion, the Board remanded this claim.  The Board's remand directed that development be undertaken in three areas, two of which appear to have been satisfactorily completed.  However, the Board directed that the RO should afford the Veteran a urological examination, and that:

The examiner should provide an opinion as whether the Veteran underwent an orchidectomy and, if so, whether it was due to his service-connected chronic right epididymitis.  The examiner should also discuss whether the Veteran has required long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management for his service-connected chronic right epididymitis. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why. 

In June 2010, the Veteran was afforded VA general medical and genitourinary examinations.  Both examinations were performed by the same physician.  The Veteran was noted to have undergone a right epididymectomy for chronic pain in the right testicle in January 2003.  The diagnosis was left epididymal cyst versus spermatocele.  A recommendation was made that the Veteran have a urinalysis and a scrotal ultrasound, and a repeat PSA.  

Noting that the requested medical opinion had not been provided, the claims file was returned to the June 2010 examiner.  He was again asked to state whether the Veteran underwent an orchidectomy, and, if so, whether it was due to his service-connected chronic right epididymitis.  He was also requested to discuss whether the Veteran has required long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management for his service-connected chronic right epididymitis.  He was requested to clearly outline the rationale and discuss the medical principles involved for any opinion expressed.

A supplemental opinion was obtained in August 2011.  Following a review of the Veteran's claims file, the examiner stated that the Veteran never underwent an orchiectomy, but that he had undergone a right epididymectomy in September 2002 for his service-connected chronic right epididymitis.  The examiner further noted that the Veteran was on chronic pain medications for arthritis, and that an epididymectomy is performed for pain for chronic epididymitis.  

In reviewing claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

In this case, neither one of the June 2010 VA examination reports, nor the August 2011 supplement opinion, discuss whether the Veteran has required long-term drug therapy, or 1-2 hospitalizations per year and/or requiring intermittent intensive management for his service-connected chronic right epididymitis.  A remand is therefore warranted in order to obtain a supplemental opinion on this issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  The Board further notes that although the VA examiner stated in June 2010 that the Veteran should undergo a urinalysis, a scrotal ultrasound, and a repeat PSA, it does not appear that this has been done.  

In addition, although in June 2012 an opinion was obtained from VA's Compensation and Pension Service as to whether or not an extraschedular rating is warranted, given the additional development that is required, following completion of the development as outlined in the first paragraph of this remand, the claim should again be forwarded to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for their consideration of an extraschedular evaluation for the Veteran's service-connected chronic right epididymitis, pursuant to 38 C.F.R. §§ 3.321(b)(1) (2012).

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).

Accordingly, the case is REMANDED for the following action:

1.  All inpatient and outpatient VA treatment records since August 2012 should be associated with the claims file.  Any negative development should be included in the claims file as well.

2.  Schedule the Veteran for a urological examination to determine the current nature and severity of his service-connected chronic right epididymitis.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The Veteran should be afforded a urinalysis, a scrotal ultrasound, and a repeat PSA.  If such examinations are not deemed relevant/needed, the examiner must provide an explanation/basis for such a decision.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate. 

The urological examiner is to assess the nature and severity of the Veteran's chronic right epididymitis in accordance with the latest guidelines for rating disorders of the genitourinary system.  Notably, the examiner should discuss whether the Veteran's right epididymitis has required long-term drug therapy, or 1-2 hospitalizations per year and/or whether he requires intermittent intensive management. He or she should state whether the epididymectomy performed in 2002 constitutes intensive treatment.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3.  After completing the development discussed in the first paragraph of this remand, and after completing any additional notification and/or development deemed warranted, the RO shall submit the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for their consideration of an extraschedular evaluation for the Veteran's service-connected chronic right epididymitis. 

4.  After completing the requested actions, the RO should adjudicate the Veteran's increased rating claim, to include on an extraschedular basis, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


